Mr. Justice Waterman delivereb -the opinion op the Court. The defendant in error being garnisheed, answered, deny-' ing that it had any goods or credits of the principal defendant, Emma Bamseyer. Issue being joined upon such answer, the court, against the objections of the garnishing creditor, set the case for hearing and heard it before it would have been reached in its regular order on the calendar. Although no cause for so doing was shown, we are of the opinion the court might properly do so under Section I of the statute entitled “ Garnishment.” Defendant in error in the answer said that Isaac Perier & Co. claimed that it was indebted to them in the sum of $3,000 for goods purchased from said Perier & Co., and that it was informed and believed that said claim of Perier & Co. is the indebtedness sought to be garnished. Such answer did not render it necessary that Perier & Go. should be brought in before a hearing could be had on the issue joined on defendant’s answer. The issue on the answer was upon its truth as to the possession of effects of Emma Bamseyer, not upon what they were informed Perier & Go. claimed. The judgment of the Circuit Court is affirmed.